PER CURIAM.
Reversed. It was error to deny Plaintiff leave to amend the complaint, to add a party, based on Plaintiffs deposition statement indicating the existence of facts that might support a potential defense. Rather, consideration of the motion for leave to amend should be limited to the content of the pleading and the proposed amendment.
We note that this is not a case in which the defense appeared on the face of the complaint. In reversing, we take no position on whether the proposed amendment states a cause of action.
HERSEY, STONE and KLEIN, JJ., concur.